Case: 1:21-cv-03630 Document #: 1-5 Filed: 07/09/21 Page 1 of 9 PageID #:59




                   
                   
             ([KLELW
                      
6/25/2021             Case: 1:21-cv-03630 Document      #: 1-5
                                           Emsculpt: A Muscle   Filed:
                                                              Builder and 07/09/21
                                                                          a Fat Burner | Page   2Magazine
                                                                                         The Bend of 9 PageID #:60



         The Bend Shop
         Subscribe
         Cutest Pets Contest 2021
         Local's List 2021
         About Us
         Advertise
         Contact Us
         Promotional Tools
         IN PRINT
         FEATURES
         ARTS + CULTURE
         COMMUNITY
         CUISINE
         HEALTH + BEAUTY
         HOME + GARDEN
         STYLE
         DIRECTORY
         Submit an Event
         List Your Business
         Login/Join




         Search Search Site                      Search




         IN PRINT
         FEATURES
         ARTS + CULTURE
         COMMUNITY
         CUISINE
         HEALTH + BEAUTY
         HOME + GARDEN
         STYLE
         DIRECTORY

www.thebendmag.com/2019/10/24/288751/emsculpt-a-muscle-builder-and-a-fat-burner                                      1/8
6/25/2021        Case: 1:21-cv-03630 Document      #: 1-5
                                      Emsculpt: A Muscle   Filed:
                                                         Builder and 07/09/21
                                                                     a Fat Burner | Page   3Magazine
                                                                                    The Bend of 9 PageID #:61
  Emsculpt: A Muscle Builder and a Fat Burner




  By: Halcyon Med Spa

  A Halcyon client, a mid-30s mother of two, asked us about Emsculpt six months before we ever considered
  adding it to our practice. We had heard of the device, but were skeptical about its appeal to “real people”
  outside of the Hollywood bubble. Then again, Drew Barrymore had endorsed Emsculpt. That caught our eye.
  She has always had a reputation for being straightforward about her life and weight-gain challenges.

  And our client made some good points. After two pregnancies, she had diastasis recti (separation of the
  abdominal muscles) and core weakness. The time she devoted to her children left her little personal time and
  her muscle tone was depleted. She wanted stronger abdominal muscles, a firmer butt and less back pain.

  Innovation Backed by Science

  Emsculpt is not a different version of an existing device. It’s a totally new technology. High-intensity focused
  electromagnetic technology, (HIFEM) is closer to the magnetic fields utilized by something like an MRI machine.
  The HIFEM energy induces powerful supramaximal muscle contractions that build muscle cells in both quantity
  and size much more quickly than could be achieved by voluntary muscle contractions during typical strength
  training.

  Let’s talk about some of these terms. Adding muscles cells is called muscle hyperplasia, the creation of new
  protein strands and muscle fibers. Emsculpt also initiates growth of muscle cells, muscle hypertrophy, which is
  the growth of existing myofibrils.

www.thebendmag.com/2019/10/24/288751/emsculpt-a-muscle-builder-and-a-fat-burner                                     2/8
6/25/2021        Case: 1:21-cv-03630 Document      #: 1-5
                                      Emsculpt: A Muscle   Filed:
                                                         Builder and 07/09/21
                                                                     a Fat Burner | Page   4Magazine
                                                                                    The Bend of 9 PageID #:62
  Supramaximal is another term you will hear frequently if you’re researching Emsculpt. It refers to high tension
  muscle contractions that exceed the highest amount of tension your muscles can exert and hold under normal
  conditions (maximal voluntary contractions). HIFEM energy penetrates through skin to impact fat, as well as
  muscle tissues. Once penetrated, the energy induces 20,000 supramaximal muscle contractions that are
  accompanied by a rapid metabolic reaction in fat cells to not only strengthen and build muscle, but also reduce
  fat. It’s the only technology that builds muscle and burns fat simultaneously, all while leaving the surrounding
  tissues unaffected.

  Affect Both Muscle and Fat

  “The current approach to body shaping is through circumferential reduction, and we love that; however, muscle
  tone affects overall body contour,” explained Angelica Jackson, PA of Halcyon Med Spa. “Muscle contraction via
  Emsculpt goes beyond simply melting fat on the legs, stomach, arms, etc. It stimulates muscle growth that not
  only translates to strength gains, it will help women recover core strength after pregnancy. Most people suffering
  back pain will also benefit from improved core strength, which Emsculpt can provide.”

  That strength building component, which our client was seeking, is what influenced our decision to add it to our
  services. It’s a perfect solution for men and women. Melting fat with a procedure like truSculpt iD is very helpful.
  But add a muscle building procedure like Emsculpt to one’s routine will remove pockets of fat and strengthen
  the underlying muscles. For individuals who are physically fit, Emsculpt is a tool they could explore to put the
  crowning touches on all their hard work. Combining the two modalities, or “stacking” procedures, is something
  that we will be offering to those who want high-impact muscle building and fat loss results, in less time.

  Overwhelming Success Rate

  Relaxing for a half-hour while the machine performs the equivalent of 20,000 crunches, squats, curls or tricep
  extensions in a single appointment seemed too good to be true. But studies conducted on Emsculpt have
  shown +16% increase in muscle mass, and -19% reduction in targeted fat. And the success rate is
  overwhelming, with a 96% average success rate among patients. The residual effect of increasing the metabolic
  rate of the targeted muscles is fat cell loss, as fatty acids leak out much faster with the accelerated muscle
  mass gain.

  As enthusiastic as we are about Emsculpt, as always, we always council our patients to maintain realistic
  expectations. While it’s safe for all body types, high BMI individuals will be better served by dietary or surgical
  intervention for fat loss before they could hope to see improvement to muscle tone. Excess fat will obscure
  muscle definition, so that must be addressed first. To get the most out of your investment, you will want to pair
  Emsculpt with healthful habits and good choices.

  While the treatment is relatively painless, the contractions are intense, and following our staff training, we can
  confirm that you’ll have muscle soreness following a treatment. Most people will require 4 treatments, spaced
  two weeks apart. In addition to the many reasons we’re excited about Emsculpt, the fact that it has been
  cleared to treat more areas of the body makes it a more useful procedure to more people.

  Kim Kardashian may be getting attention having Emsculpt on camera, but our original client who wanted it to
  improve her diastasis recti is just looking forward to being a stronger, fitter mom. And we’re looking forward to
  bringing this amazing strength and muscle-building technology to South Texas.

  _________________

  Halcyon Med Spa is solely owned and operated by Dr. Lonnie Schwirtlich. All medical services are performed
  by Master Injectors Angelica Jackson, a Board Certified PA trained in Dermatology, and Heather Lenhart Orr, a
  Family Nurse Practitioner.

  Emsculpt: A Muscle Builder and a Fat Burner [3 Images] Click Any Image To Expand




www.thebendmag.com/2019/10/24/288751/emsculpt-a-muscle-builder-and-a-fat-burner                                         3/8
6/25/2021        Case: 1:21-cv-03630 Document      #: 1-5
                                      Emsculpt: A Muscle   Filed:
                                                         Builder and 07/09/21
                                                                     a Fat Burner | Page   5Magazine
                                                                                    The Bend of 9 PageID #:63




www.thebendmag.com/2019/10/24/288751/emsculpt-a-muscle-builder-and-a-fat-burner                                 4/8
6/25/2021        Case: 1:21-cv-03630 Document      #: 1-5
                                      Emsculpt: A Muscle   Filed:
                                                         Builder and 07/09/21
                                                                     a Fat Burner | Page   6Magazine
                                                                                    The Bend of 9 PageID #:64




   LOVE WHAT YOU'RE READING?
   Sign up for our Weekly Drop Newsletter and stay up-to-date with news,
   events, stories, and highlights.
   Email *

   * = required field
    Submit




  Related Articles

         The Complex World of Chemical Peels

         By Halcyon Med Spa


www.thebendmag.com/2019/10/24/288751/emsculpt-a-muscle-builder-and-a-fat-burner                                 5/8
6/25/2021        Case: 1:21-cv-03630 Document      #: 1-5
                                      Emsculpt: A Muscle   Filed:
                                                         Builder and 07/09/21
                                                                     a Fat Burner | Page   7Magazine
                                                                                    The Bend of 9 PageID #:65
         Adult Acne? Maybe it’s MASKNE!

         By Kylie Cooper


         Turn Back the Clock with Ultherapy




  Sponsored By




  Halcyon Med Spa

  When it comes to aesthetic options and decisions about your image, a trustworthy and highly trained team of professionals
  is your best resource. Our Halcyon Med Spa staff specializes in the latest procedures and innovative technology to achieve
  results that enhance your natural beauty. Under the supervision of Dr. Lonnie Schwirtlich, our team follows strict safety
  standards. All medical s...

  Learn More




                                                          Upcoming Events Near You


                                             25

                                             C.C. Museum's Summer Camp 2021: The Wonderful World
                                             of Science!


                                             9:00am · Corpus Christi Museum of
                                             Science & History
                                             25

                                             C.C. Museum's Summer Camp 2021: The Wonderful World
                                             of Science!


                                             9:00am · Corpus Christi Museum of
                                             Science & History
                                             25

                                             Taylor Mason at Comics Live! Southside.


                                             9:00pm · Sal's Bronz Pizza
                                             26

                                             Taylor Mason at Comics Live! Southside.


                                             9:00pm · Sal's Bronz Pizza
                                             28

                                             Condo Mapper International


www.thebendmag.com/2019/10/24/288751/emsculpt-a-muscle-builder-and-a-fat-burner                                                6/8
6/25/2021        Case: 1:21-cv-03630 Document      #: 1-5
                                      Emsculpt: A Muscle   Filed:
                                                         Builder and 07/09/21
                                                                     a Fat Burner | Page   8Magazine
                                                                                    The Bend of 9 PageID #:66
                                             8:00am · Virtual Event
                                             28

                                             C.C. Museum's Summer Camp 2021: The Wonderful World
                                             of Science!


                                             9:00am · Corpus Christi Museum of
                                             Science & History
                                             28

                                             C.C. Museum's Summer Camp 2021: The Wonderful World
                                             of Science!


                                             9:00am · Corpus Christi Museum of
                                             Science & History
                                             View All
                                             Add Your Event

  COMMUNITY SPONSORS




  Corpus Christi Institute of Plastic Surgery




  Gill Garden Center + Landscape Co.




  First Community Bank




  Corpus Christi Rehabilitation Hospital

         IN PRINT
         FEATURES
         ARTS + CULTURE
www.thebendmag.com/2019/10/24/288751/emsculpt-a-muscle-builder-and-a-fat-burner                                 7/8
6/25/2021        Case: 1:21-cv-03630 Document      #: 1-5
                                      Emsculpt: A Muscle   Filed:
                                                         Builder and 07/09/21
                                                                     a Fat Burner | Page   9Magazine
                                                                                    The Bend of 9 PageID #:67
         COMMUNITY
         CUISINE
         HEALTH + BEAUTY
         HOME + GARDEN
         STYLE
         DIRECTORY

  2021 | Powered by Locable | Terms of Service




         Submit an Event
         List Your Business
         Login/Join




www.thebendmag.com/2019/10/24/288751/emsculpt-a-muscle-builder-and-a-fat-burner                                 8/8
